      Case 3:21-cv-00702-LC-HTC Document 12 Filed 07/29/21 Page 1 of 2

                                                                         Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



EDWARD L. BASKIN,
      Plaintiff,

v.                                                     Case No. 3:21cv702-LC-HTC

BOLTON, et al.,
      Defendants.
                                          /

                                    ORDER

      The magistrate judge issued a Report and Recommendation on June 30, 2021

(ECF No. 11), recommending dismissal for failure to prosecute or comply with

orders of the court.    The Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.    The magistrate judge’s Report and Recommendation (ECF No. 11) is

adopted and incorporated by reference in this order.
      Case 3:21-cv-00702-LC-HTC Document 12 Filed 07/29/21 Page 2 of 2

                                                                    Page 2 of 2


      2.    This case is DISMISSED for failure to prosecute and to comply with

Court orders.

      3.    The clerk of court is directed to close this case.

      DONE AND ORDERED this 29th day of July, 2021.




                         s /L.A. Collier
                         LACEY A. COLLIER
                         SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv702-LC-HTC
